DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 09/07/2021.  Claims 1-22 are still pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-2, 9, 11-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Nuzman et al. (US 8,761,294) (hereinafter “Nuzman”) in view of Goodson et al (US 9,553,818) (hereinafter “Goodson”).
Regarding claim 1, in accordance with Nuzman reference entirety, Nuzman discloses a device (310) for transmitting and receiving on a copper wire (L1-Ln) (col. 1, line 67: “copper twisted pair line”), the device (210) (Fig. 3 and col. 9, line 65: “system 300 is the same as the system 100, in Fig. 1.  Fig. 1; 110 and col. 5, lines 47-62: “distribution point 110”) comprising: 
a plurality of transceivers (125i-125n and 130i-130n) for transmitting signals to (downstream), and receiving signals from (upstream), at least one customer premise equipment (CPE) (350) via a plurality of channels (L1-Ln) (col. 6, lines 24-34 and thereinafter: “each pair of processing devices 125i-125n and associated LDs 130i-130n may transmit and receive data, and therefore, may be referred to as transceivers), wherein the plurality of channels are formed by using a plurality of twisted pairs of a twisted pair cable (L1-Ln) or by using a plurality of frequency bands on a coaxial cable or on a twisted pair (col. 1, line 67: “copper twisted pair”) (col. 6, lines 24-34 and thereinafter: “the communication lines L1-Ln may be twisted line pairs that carry electromagnetic signals.  As should be understood, the communications are not limited to twisted line pairs);  
at least one canceller (Fig. 3; 327 and 3571-357n) for cancelling at least one of echo or crosstalk on at least one channel (col. 10, lines 9-13 and thereinafter: “The TTVP 327 precompensates (precodes) downstream signals and post-compensates upstream signals. Moreover, the TTVP327 sends and receives pilot signals to and from the CPEs 350-350, to determine the filter coefficients needed for the crosstalk cancellation function”); and 
a processor (Fig. 3; 327) configured to allocate (instruct) to a single CPE (Fig. 3; any of 3501-350n) multiple frequency bands (US/DS) on a single coaxial cable or on a twisted pair (L1-Ln) (col. 1, line 67: “copper twisted pair line”), or multiple twisted pairs of a twisted pair cable (col. 10, lines 1-2: “the TTVP 327 may simply be referred to as a processor”. In addition, col. 12, lines 43-50: “downstream messages are communicated from the TTVP (327) to the TTVR (357) … (3) Instruct TTVR to begin relaying US/DS samples (for example, after precoder/postcoder training is complete), and (4) Instruct TTVR to stop relaying US/DS samples (for example, as part of an orderly shut-down procedure.”  Instructing the TTVR to begin relaying US/DS samples is construed to correspond to the instant claimed limitation).
For the argument’s sake, let’s say that Nuzman fails to explicitly disclose the claimed limitation of “a processor configured to allocate to a single CPE multiple frequency bands on a single coaxial cable or on a twisted pair, or multiple twisted pairs of a twisted pair cable.”  Such limitation lacks thereof from Nuzman’s teaching is well-known in the art and taught by Goodson.
a processor configured to allocate to a single CPE multiple frequency bands on a single coaxial cable or on a twisted pair, or multiple twisted pairs of a twisted pair cable” (Goodson, Fig. 1; DRA 126 and col. 4, lines 51-65 and thereinafter, it is disclosed G.fast dynamic resource allocation apparatus (DRA) 126 that generates a G.fast transmission map 128 that specifies time slots that are allocated to teach transceiver in the G.fast channel 108, and provide the transmission map to the G.fast channel 108 … transmits the data fragments to … the CPE device 122.  Col. 2, line 66 to col. 3, lines 11 and thereinafter, it is also disclosed that data is transmitted over multiple different types of communication links that can communicate over single physical links or over multiple different physical links.  The disclosure thereat is construed to correspond to the claimed limitation).  
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement DRA 126 of Goodson into Nuzman’s device to arrive the claimed invention.  A motivation for doing so would be to increase bandwidth (Goodson; col. 1, lines 15-22 and thereinafter).
 Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Nuzman in view of Goodson also discloses wherein the processor (DRA 126) is configured to allocate a frequency band or a twisted pair from one connected CPE to another connected CPE (Goodson; col. 3, lines 12-31 and thereinafter, it is also disclosed the data that are transmitted over each of the different types of communication links can be allocated in various different ways.  For example, all data can be transmitted over a single communication link … over the VDSL2 channel). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement DRA 126 of Goodson into Nuzman’s device to arrive the claimed invention for the same rationales applied to claim 1 as discussed above.
Regarding claim 9, in addition to features recited in base claim 1 (see rationales discussed above), Nuzman in view of Goodson also discloses wherein a plurality of CPEs are connected to a shared channel (Nuzman; Figs. 1-3 depicts CPEs 150/250/350 connections to distribution point (110/210/310 over the communication line L1-Ln and col. 7, lines 11-13 and thereinafter, it is further disclosed a single transmission medium is shared by multiple transceivers). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement DRA 126 of Goodson into Nuzman’s device to arrive the claimed invention for the same rationales applied to claim 1 as discussed above.
 Regarding claim 11, in accordance with Nuzman reference entirety, Nuzman discloses a customer premise equipment (CPE) for transmitting and receiving on a copper wire (L1-Ln) (col. 1, line 67: “copper twisted pair line”) installed at a customer premise (Figs. 1-4c; CPEs 150i/250i/350i-150n/250n/350n), the CPE comprising: 
channel assigned by the network device (310) among a plurality of channels, wherein the plurality of channels are formed by using a plurality of twisted pairs of a twisted pair cable or by using a plurality of allocated frequency bands on a coaxial cable or on a twisted pair (col. 6, lines 61-64: “Each of the CPEs 1501-150n includes an associated line driver 1551 -155n and processing device 160i-160n. The processing devices 1601-160n may be the same or substantially the same as the processing devices 1251 -125n.” In addition, col. 1, line 67: “copper twisted pair”.  Moreover, same col. 6, in lines 24-34 and thereinafter: “the communication lines L1-Ln may be twisted line pairs that carry electromagnetic signals.  As should be understood, the communications are not limited to twisted line pairs. Furthermore; col. 10, lines 1-2: “the TTVP 327 may simply be referred to as a processor”. In addition, col. 12, lines 43-50: “downstream messages are communicated from the TTVP (327) to the TTVR (357) … (3) Instruct TTVR to begin relaying US/DS samples (for example, after precoder/postcoder training is complete), and (4) Instruct TTVR to stop relaying US/DS samples (for example, as part of an orderly shut-down procedure.”  Instructing the TTVR to begin relaying US/DS samples is construed to correspond to processing entity in the network device allocates the channels to the CPE); and 
an equalizer (TTVR 3571-357n) for receiving a direct channel and a crosstalk channel on a first twisted pair of the twisted pair cable simultaneously from the network device (310), wherein the crosstalk channel is coupled to the first twisted pair of the twisted pair cable from a second twisted pair of the twisted pair cable that is temporarily Fig. 4c depicts multiple channels to include crosstalk channel.  Col. 1, lines 25-28 and thereinafter, it is also disclosed “Crosstalk channel compensating filters can be used to reduce the effects of crosstalk on the communication line or to compensate for the crosstalk in order to remove the problem almost entirely.”  In addition, col. 11, lines 28-39 and col. 12, lines 3-13, functional details of TTVR 3571-357n are also disclosed: “For upstream pilots, the TTVRs 3571-357n temporarily ignore incoming physical layer data from the processing devices 1601 -160m and send instead time-domain pilot samples. The upstream pilot signals from a given TTVRs 3571-357n will propagate to all of the FTTdp LDs 1301-130n, either by the direct channel or by crosstalk. For example, the TTVR 3571 receives physical layer samples from the process physical layer sample to the LD 1551. During the upstream pilot operations, instead of conveying the physical layer sample, the TTVR 3571 inserts time-domain pilot sample.”).
For the argument’s sake, let’s say that Nuzman fails to explicitly disclose the claimed limitation of “a processor configured to allocate to a single CPE multiple frequency bands on a single coaxial cable or on a twisted pair, or multiple twisted pairs of a twisted pair cable.”  Such limitation lacks thereof from Nuzman’s teaching is well-known in the art and taught by Goodson.
In an analogous art in the same field of endeavor, Goodson teaches methods, systems, and apparatus for implementing biasing bonding (Goodson; Abstract and thereinafter), comprising, among other things, the limitations of “a processor configured to allocate to a single CPE multiple frequency bands on a single coaxial cable or on a twisted pair, or multiple twisted pairs of a twisted pair cable” (Goodson, Fig. 1; DRA 126 and col. 4, lines 51-65 and thereinafter, it is disclosed G.fast dynamic resource allocation apparatus (DRA) 126 that generates a G.fast transmission map 128 that specifies time slots that are allocated to each transceiver in the G.fast channel 108, and provide the transmission map to the G.fast channel 108 … transmits the data fragments to … the CPE device 122.  Col. 2, line 66 to col. 3, lines 11 and thereinafter, it is also disclosed that data is transmitted over multiple different types of communication links that can communicate over single physical links or over multiple different physical links.  The disclosure thereat is construed to correspond to the claimed limitation).  
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement DRA 126 of Goodson into Nuzman’s device to arrive the claimed invention.  A motivation for doing so would be to increase bandwidth (Goodson; col. 1, lines 15-22 and thereinafter).
 Regarding claim 12, in addition to features recited in base claim 11 (see rationales discussed above), Nuzman also discloses wherein the transceiver is configured to pre-compensate an upstream transmission to the network device (Nuzman; col. 11, line 13: “to obtain a precompensated (precoded) vector (downstream) or post-compensated vector (upstream).  Or Nuzman; col. 18, lines 14-35, same principle of pre-compensation is also discussed). 
 Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement DRA 126 of Goodson into Nuzman’s device to arrive the claimed invention for the same rationales as discussed above.
claims 13-14 and 21, the claims call for a method having limitations variously and essentially mirrored those in apparatus claims 1-2 and 9, respectively.  Thus, they are deemed obvious over Nuzman in view of Goodson for the same rationales applied to apparatus claims 1-2 and 9 as discussed above.

Allowable Subject Matter
Claims 3-8, 10, 15-20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest claimed invention of base claims 1, and 13 and further limit with novel and unobvious limitations of “wherein the processor is configured to transmit to or receive from a first CPE via a first channel on a first twisted pair of a twisted pair cable in a time division duplex (TDD) mode and transmit to or receive from a second CPE via a second channel on a second twisted pair of the twisted pair cable in a full duplex (FDX) mode,” as recited in group claims 3-8 and 15-20; and “wherein the processor is configured to apply a same bit allocation and gain setting to a group of CPEs connected to the shared channel,” as recited in claims 10 and 22, structurally and functionally interconnected in a manner as recited in the claims.

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive.
In the response filed on 09/072021, pages 6-7, it is noted that the Applicant has correctly point out the status of all claims.
Pertaining the rejection of claims 1-2, 9, 11-14, and 21 under 35 U.S.C, paragraph 103 over Nuzman et al. (US 8,761,294) in view of Goodson et al. (US 9,553,818), the Applicant appears to argue that “Goodson fails to remedy the shortcomings of Nuzman, as Goodson appears to teach a "transmission map that specifies time slots that are allocated to each transceiver in the G.fast channel 108." Goodson, col. 4, 11. 56-59. It is submitted that allocating time slots is not the same as allocating frequency. Further, the time slots are of Goodson are allocated to each transceiver, so even if a time slot could be stretched to include frequency, Goodson likewise fails to teach or suggest allocating frequency to a single CPE.”
	The argument is noted but not persuasive for the following rationales:
	In accordance with the drawings of Fig. 21 and its corresponding description disclosed on page 18, third paragraph, the claimed limitation of “a processor configured to allocate to a single CPE multiple frequency bands on a single coaxial cable or on a twisted pair, or multiple twisted pairs of a twisted pair cable” is disclosed in verbatim as “FIG. 21 shows an example of dynamic frequency band allocation by using multi-band bonding. During the selected time slot(s), both baseband and passband may be allocated for a single CPE to increase the data rate for the CPE.”  It is clear that the claimed limitation related to the disclosure of the frequency bands in a time slot Goodson, column 4, line 63) on both G.fast channel and VDSL2 channel as example of bonding data flow 100.  Moreover, in column 9, lines 36-36, it is further disclosed that “In some implementations, transmitting data over both of the communications channels includes transmitting data over both a VDSL2 channel and a G.fast channel.” Furthermore, in column 3, lines 36-41, it is further stated that “For example, the descriptions provided throughout this document can be used to transmit data over legacy communications links (e.g., operating in a first frequency range) and newer communications links (e.g., operating in a second frequency range) that are both deployed on a same physical medium.”  From the teaching of first frequency range (band) and second frequency range (band) can be allocated in the time slots to the CPE for transmitting data on the same physical medium, one skilled in the art can positively assert that Goodson does teach the claimed limitation of “a processor configured to allocate to a single CPE multiple frequency bands on a single coaxial cable or on a twisted pair, or multiple twisted pairs of a twisted pair cable”  in a manner as claimed, contradistinction to the Applicant’s argument.
	Examiner believes an earnest attempt has been made in addressing all of the Applicant’s arguments. Due to the response fails to place the instant application in a favorable condition for allowance, the rejection is maintain.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Long et al. (US 8,537,912).
Lu et al. (US 9,270,333).
Kuipers et al. (US 9,362,959).
Kerpez et al. (US 9,954,631).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 16, 2021